Citation Nr: 0126429	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  95-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability rating 
for paravertebral muscle spasm of the cervical spine.  

3.  Entitlement to an initial compensable disability rating 
for subpatellar chondromalacia of the right knee with 
probable bursitis prior to September 10, 1996.  

4.  Entitlement to a disability rating greater than 10 
percent for subpatellar chondromalacia of the right knee with 
probable bursitis as of September 10, 1996.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1982 to May 1985 and 
from September 1987 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The case returns to the Board following a remand to the RO in 
October 1998.  

The veteran's appeal originally included the issues of 
service connection for bilateral hearing loss and a left knee 
disorder.  In its October 1998 decision, the Board denied 
service connection for right ear hearing loss and remanded 
the claim for left ear hearing loss and a left knee disorder.  
The RO resolved these issues in the veteran's favor in an 
August 2001 rating decision.  Therefore, these issues are not 
currently before the Board on appeal.   

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision, below.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The manifestations of cervical spine disability include 
subjective complaints of neck pain and crepitus; objective 
evidence of only intermittent, minor limitation of cervical 
spine motion on rotation and lateral flexion and some 
tenderness to palpation; and X-ray evidence of very minimal 
narrowing at C5-6.   

3.  The manifestations of right knee disability both before 
and as of September 10, 1996 include subjective complaints of 
pain with limited motion, locking, instability, crepitus, and 
swelling.  There is objective evidence of subpatellar 
cervices and tenderness with patellar motion, knee and 
patellar tenderness, and very minimal patellar crepitation.  
There is no objective evidence of limitation of right knee 
flexion or extension, pain on motion, weakness, instability, 
subluxation, effusion, swelling, or atrophy.  X-rays of the 
right knee are normal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating 
for paravertebral muscle spasm of the cervical spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  

2.  The criteria for a compensable disability rating for 
subpatellar chondromalacia of the right knee with probable 
bursitis before September 10, 1996 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5019 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

3.  The criteria for a disability rating greater than 10 
percent for subpatellar chondromalacia of the right knee with 
probable bursitis as of September 10, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5019 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 1995 rating decision, April 1995 statement of the case, 
and subsequent supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  With respect to 
the duty to assist, the RO secured relevant VA treatment 
records and medical examinations.  The Board notes that a 
report of contact with personnel at the Service Medical 
Record Center dated in June 1995 indicated that all of the 
veteran's service medical records had been previously 
forwarded to the RO.  Finally, the veteran has submitted 
evidence and argument, including testimony at a personal 
hearing, in support of his claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

Service medical records dated in November 1988 reflected 
complaints of right knee aching and giving out.  Physical 
examination was completely normal.  The diagnosis was 
possible soft tissue injury.  The veteran was involved in 
motor vehicle accident in September 1991.  His complaints 
included neck pain.  Examination and X-rays of the cervical 
spine were negative.  The diagnosis included cervical strain.  
The report of the March 1994 separation examination, with 
respect to areas including the lower extremities, indicated 
that there were no significant objective findings but there 
was a medical history.  The veteran was noted to have 
polyarticular joint pain.  On the accompanying report of 
medical history, the veteran related a history of swollen or 
painful joints, recurrent back pain, and "trick" or locked 
knee.  Handwritten notes indicated that the back pain was 
referable to the low back.  Additional complaints included 
multiple joint pain, including the knees.  The history 
reported during the dental examination at separation included 
right knee surgery in 1989.   

The veteran submitted a claim for service-connected 
disability compensation in April 1994.  In connection with 
that claim, he underwent a VA examination in September 1994.  
He complained of aching, swelling, and redness in the right 
knee and aching and pain on motion in the cervical spine.  
Examination was remarkable to tenderness over C4-5 with 
rotation of the cervical spine.  There were subpatellar 
crevices of the right knee and some tenderness on motion of 
the right patella.  Otherwise, the cervical spine and right 
knee were normal.  The diagnosis included paravertebral 
muscle spasm or pain of the cervical spine and subpatellar 
chondromalacia of the right knee with probable bursitis.  
Subsequent X-rays of the cervical spine were normal.      

In a March 1995 rating decision, the RO established service 
connection for disabilities including subpatellar 
chondromalacia of the right knee with probable bursitis and 
paravertebral muscle spasm of the cervical spine.  It 
assigned a noncompensable (zero percent) rating for each 
disability.  The veteran timely appealed that decision.  

The veteran and his wife testified at a personal hearing in 
May 1995.  He received right knee cortisone shots, which 
helped the pain after about a week.  He had taken Motrin and 
Naprosyn for knee symptoms, as well as for neck symptoms.  
The knee tended to lock when he had to lift heavy loads or 
stand all day.  He could not move his knees first thing in 
the morning.  The veteran described shooting knee pain when 
going down stairs.  He also had instability, audible popping 
in the knees, and intermittent limitation of knee motion due 
to pain.  He used a cane to help him walk.  The veteran also 
had intermittent limitation of motion of the cervical spine.     

The report of the June 1995 VA fee-basis orthopedic 
examination indicated that the examiner reviewed the claims 
folder for the examination and included a discussion of 
pertinent medical history.  The veteran described knee pain, 
"collapse," and intermittent swelling, and crepitus with 
neck movement.  There was no specific complaint of neck pain.  
On examination, range of motion testing of the cervical spine 
revealed normal flexion and extension, 50 degrees rotation 
bilaterally, and 30 degrees tilt bilaterally.  There were no 
physical abnormalities or complaint of pain.  Examination of 
the right knee showed full range of motion, normal strength, 
and normal and equal muscle size.  The veteran was able to 
toe walk, heel walk, and full squat with spontaneous recovery 
without difficulty.  There was no ligamentous or meniscal 
abnormality, effusion, or subpatellar crepitation.  X-rays of 
the right knee were normal.  Films of the cervical spine 
showed very minimal narrowing at C5-6 with a small ossicle 
attached to the anterior-inferior margin of C5, but were 
otherwise within normal limits.  The examiner commented that 
he had no explanation for the veteran's knee pain.  The 
veteran had no real cervical spine symptoms.       

VA medical records dated in August and September 1994 
reflected complaints of continued knee pain, popping, and 
stiffness.  Multiple physical examinations were significant 
only for some ache or tenderness of the knee and patella.  
There was no complaint, diagnosis, or treatment of cervical 
spine disability.

The veteran was afforded a VA fee-basis orthopedic 
examination in September 1996.  The examiner noted that he 
reviewed the claims folder and discussed relevant interval 
medical history.  The veteran complained of subpatella pain.  
On examination, cervical flexion and extension were normal; 
rotation was to 75 degrees bilaterally and tilt was to 40 
degrees bilaterally.  Examination was otherwise negative.  
Right knee motion was from 0 to 160 degrees.  There was very 
minimal [emphasis in original] patella crepitation palpated 
near full extension.  There was no evidence of lateral 
subluxation, ligamentous instability, effusion, or atrophy.

A disability assessment prepared by D. Bishop, M.D., in 
August 1997 indicated that the veteran was impaired by 
bilateral patellofemoral arthrosis of the knees.  He found 
that the veteran was restricted to occasionally lifting 25 
pounds and frequently lifting 10 pounds; standing or walking 
two to three hours during an eight-hour day without 
interruption; and occasional climbing and stooping and never 
kneeing, crouching, or crawling.  He was also restricted from 
working at heights due to knee pain with potential injuries.  
Dr. Bishop added that prolonged sitting with the knees flexed 
or any activities that involved repetitive flexing of the 
knee were impaired.  

VA medical records dated in July 1997 showed continued 
complaints of knee pain.  Notes dated in November 1997 
indicated that the veteran injured the right knee shooting 
baskets.  Examination showed tenderness and decreased range 
of motion.  He was admitted for surgery in January 1998.  
Right knee examination at that time showed no effusion or 
laxity and full range of motion.  The veteran underwent 
arthroscopic examination of the right knee with shaving of 
the patellofemoral joint and lateral retinacular release.  
The diagnosis was partial anterior cruciate ligament tear 
with chondromalacia patella.  There was no complaint, 
diagnosis, or treatment of cervical spine disability.  

In a March 1998 rating decision, the RO increased the 
disability rating for the right knee disability from 
noncompensable to 10 percent effective September 10, 1996.  
Following the temporary total disability rating assigned in 
association with right knee surgery on January 8, 1998, the 
RO continued the 10 percent disability evaluation effective 
March 1, 1998.  

Pursuant to the Board's remand, the veteran was afforded a VA 
orthopedic examination in December 2000.  The examiner again 
reviewed the claims folder and medical records for the 
examination.  The veteran complained of knee pain and 
occasional giving way and swelling, as well as pain at the 
base of the neck on the left side.  The examiner noted that 
the veteran was able to move about and sit in and rise from a 
chair normally.  He did not have a limp.  Testing of the 
cervical spine revealed normal flexion and extension, 
rotation to 60 degrees bilaterally, and tilt to 30 degrees 
bilaterally without pain on motion.  There was tenderness to 
very hard palpation at the left base of the neck.  No other 
abnormalities were shown.  Right knee motion was from 0 to 
160 degrees.  There was no subpatella crepitus, ligamentous 
or meniscal abnormality, effusion, swelling, weakness, or 
atrophy.  X-rays of the knee were normal.  X-rays of the 
cervical spine were within normal limits and without change 
from prior films.  It was noted that the ossicle formation 
could not be correlated with the veteran's history and was 
therefore probably incidental and inconsequential.  The 
examiner commented that there was no demonstrable orthopedic 
or neurologic cervical spine disability.  Similarly, despite 
the veteran's complaints, the examiner found no real evidence 
of ongoing right knee disability.  He acknowledged that 
degenerative changes in the knee would be expected to cause 
knee pain with certain activities, i.e., kneeling, stooping, 
squatting, and going up and down stairs.  He added that there 
was no evidence of weakened movement, excess fatigability, or 
incoordination.  He found no evidence of function loss or 
impairment of the knee or cervical spine.         

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Cervical Spine

The veteran's cervical spine disability is evaluated as 
noncompensable by analogy to Diagnostic Code (Code) 5290, 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a.  

Initially, the Board finds that other diagnostic codes that 
are available for the evaluation of cervical spine disability 
are not applicable in this case.  That is, there is no 
evidence of vertebral fracture (Code 5285), ankylosis of the 
cervical spine (Code 5287), or intervertebral disc syndrome 
(Code 5293).  Therefore, it is most appropriate to evaluate 
the veteran's disability under Code 5290.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

Under Code 5290, a 10 percent rating is assigned for slight 
limitation of motion of the cervical spine.  See 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a zero percent 
rating, a zero percent shall be assigned if the requirements 
for a compensable rating are not met).  Moderate or severe 
limitation of motion warrants a 20 percent or 30 percent 
rating, respectively.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In this case, the record demonstrates intermittent, minor 
limitation of cervical spine motion on rotation and lateral 
flexion only, with no objective evidence of pain on motion.  
Subjectively, the veteran complains of neck pain and 
crepitus.  There is no evidence of disability on physical 
examination other than some tenderness to palpation.  X-rays 
are normal except for very minimal narrowing at C5-6.  
Considering the evidence of limited motion in conjunction 
with the veteran's subjective complaints, the Board finds 
that the overall disability picture more nearly approximates 
the criteria for a 10 percent disability rating under Code 
5290.  38 C.F.R. §§ 4.7, 4.40, 4.45.  Absent additional 
objective findings of cervical spine disability, there is no 
reasonable basis for awarding a higher rating.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
the evidence supports no more than a 10 percent disability 
rating for paravertebral muscle spasm of the cervical spine.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Code 5290; 66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. 
§ 3.102).    

2.  Right Knee

The RO has evaluated the veteran's right knee disability 
under Code 5019, bursitis, and Code 5257, other impairment of 
the knee.  38 C.F.R. § 4.71a.  Notes to the Rating Schedule 
state that diseases under diagnostic codes, including Code 
5019, will be rated on limitation of motion of the affected 
part, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Code 
5003.  Code 5257 assigns ratings based on severity of 
recurrent subluxation or lateral instability of the knee.  

The Board acknowledges that there are other diagnostic codes 
for the evaluation of knee disability.  However, there is no 
evidence of ankylosis of the knee (Code 5256), dislocated 
semilunar cartilage (Code 5258), removed semilunar cartilage 
with symptoms (Code 5259), impairment of the tibia and fibula 
(Code 5262), or acquired traumatic genu recurvatum (Code 
5263).  In addition, although the RO has used Code 5257, 
there is no objective confirmation of recurrent subluxation 
or lateral instability of the knee.  Therefore, these 
diagnostic codes are not for application.  See Butts, 5 Vet. 
App. at 539.   

Under Code 5260, a noncompensable rating is assigned when leg 
flexion is limited to 60 degrees.  A 10 percent rating is in 
order when flexion is limited to 45 degrees.  A 20 percent 
rating is warranted when flexion is limited to 30 degrees.  
Under Code 5261, a noncompensable evaluation is in order when 
leg extension is limited to 5 degrees.  If extension is 
limited to 10 degrees, a 10 percent rating is assigned.  A 20 
percent evaluation is provided when extension is limited to 
15 degrees.  See 38 C.F.R. § 4.71, Plate II (showing normal 
range of motion for the knee).   

In addition, as discussed above, when an evaluation of a 
disability is based on limitation of motion, the Board must 
also consider any additional functional loss due to such 
factors as more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

In this case, the veteran consistently complains of right 
knee pain with limited motion, locking, instability, 
crepitus, and swelling.  However, the medical evidence of 
record is completely negative for objective confirmation of 
limitation of right leg flexion or extension.  Moreover, 
there is no objective evidence of pain on motion, weakness, 
instability, subluxation, effusion, swelling, or atrophy.  X-
rays of the right knee are normal.  Objective evidence of 
disability throughout the relevant period consists of 
findings of subpatellar cervices and tenderness with patellar 
motion on examination in April 1994, findings of knee and 
patellar tenderness on outpatient VA care later in 1994, and 
very minimal patellar crepitation found on VA examination in 
September 1996.  Considering the minimal physical findings in 
light of the subjective complaints, the Board finds that the 
right knee disability picture warrants a compensable 
evaluation only both before and after September 10, 1996.  
38 C.F.R. §§ 4.7, 4.40, 4.45.  Lacking medical evidence of 
limitation of motion or some other objective manifestation of 
disability, there is no reasonable basis for establishing a 
higher rating at any time during the claim period.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports no more than a 10 percent 
disability rating for subpatellar chondromalacia of the right 
knee with probable bursitis either before or after September 
10, 1996.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Code 5019; 66 Fed. Reg. at 45,630 (to 
be codified as amended at 38 C.F.R. § 3.102).        


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial 10 percent disability rating 
for paravertebral muscle spasm of the cervical spine is 
granted.  

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial 10 percent disability rating 
for subpatellar chondromalacia of the right knee with 
probable bursitis prior to September 10, 1996 is granted.  

A disability rating greater than 10 percent for subpatellar 
chondromalacia of the right knee with probable bursitis as of 
September 10, 1996 is denied.    


REMAND

As discussed above, the enactment of the VCAA during the 
pendency of this appeal effected a significant change in the 
law.  Among other things, the VCAA redefined VA's obligations 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In disability compensation claims, the VCAA states that the 
duty to assist requires VA to obtain the veteran's service 
medical records or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c).  
When VA attempts to obtain records from a federal department 
or agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b).  

The Board finds that a remand is required in this case for 
compliance with the VCAA.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA with respect to 
this claim, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard, supra; VAOPGCPREC 16-92.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

The veteran seeks service connection for PTSD.  Generally, 
service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  

During the pendency of this appeal, VA amended the regulation 
that specifically addressed service connection for PTSD.  The 
version in effect prior to March 7, 1997 is, in pertinent 
part, as follows:  Service connection for post-traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (in effect before March 7, 1997).  

The version in effect as of March 7, 1997 is, in pertinent 
part, as follows:  Service connection for PTSD in particular 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001) (as amended by 64 Fed. Reg. 32,807-32,808 
(1999)) (effective March 7, 1997) (implementing the decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

Review of the claims folder reveals service personnel records 
for the veteran's period of active service from May 1982 to 
May 1985, as well as from the following period of reserve 
duty.  However, there is only one service personnel record, 
dated in 1993, from the veteran's second period of active 
duty from September 1987 to April 1994.  The veteran's DD214 
for that period of service shows receipt of the Battle "E" 
Ribbon and a Meritorious Unit Commendation.  Service 
personnel records would assist in determining the basis for 
these awards, as well as the exact nature of the veteran's 
duties during this period, which is necessary for 
adjudication of the PTSD claim.  A remand is required to 
attempt to secure these records as provided by law.   

In addition, in January 1999, the veteran submitted a 
statement in which he described several alleged in-service 
stressors.  Pursuant to the Board's remand, the RO sent a 
copy of the statement, along with the veteran's pertinent 
identification information, to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) in an attempt to 
verify the alleged in-service stressors.  The November 2000 
response from USASCRUR included command histories from 1987 
to 1994 for the veteran's ship, the USS RECLAIMER.  However, 
it was noted that the information provided was insufficient 
to perform a meaningful research for the veteran.  
Specifically, research of deck logs required a specific date 
within a 30-day time period of each occurrence.  There is no 
indication that the RO ever so notified the veteran or 
provided him with the opportunity to submit more detailed 
information.  The RO should do so on remand.    

Accordingly, the case is REMANDED for the following action:

1.  As provided by law, the RO should 
attempt to secure the veteran's complete 
service personnel records (DA 201) for 
his period of service from September 1987 
to April 1994.

2.  The RO should contact the veteran in 
writing and advise him that the U.S. 
Armed Services Center for Research of 
Unit Records had provided command 
histories of the USS RECLAIMER from 1987 
to 1994.  However, USASCRUR had 
insufficient information to research deck 
logs.  The RO should ask the veteran to 
supply a specific date within a 30-day 
time period of each occurrence alleged to 
be an in-service stressor.    

3.  If the RO receives additional 
information from the veteran concerning 
the specific dates for his alleged in-
service stressors, the RO should forward 
that information, with all necessary 
attachments, to USASCRUR.  

4.  If the response from USASCRUR 
includes information that verifies the 
occurrence of one or more of the 
veteran's alleged in-service stressors, 
the RO should arrange for a VA 
psychiatric examination or physician 
record review, as deemed appropriate by 
the evidence of record.  In either case, 
the claims folder must be made available 
to the examiner/physician for purposes of 
the examination.  The report should note 
that review of the claims folder was 
accomplished.  

Based on a review of the record, and 
findings on examination, if performed, 
the examiner/physician should offer an 
opinion as to whether the veteran is 
properly diagnosed as having PTSD, and if 
so, whether that diagnosis is 
attributable to a verified in-service 
stressor.  If the physician is unable to 
provide the requested opinions, the 
report should so state.  Any opinion 
offered should include a complete 
rationale.  

5.  In the event he is scheduled for a VA 
examination, the veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse consequences 
for his claim.

6.  The RO must review the claims file and 
ensure that all other notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

7.  The RO should the readjudicate the 
veteran's claim for service connection for 
PTSD.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless so notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



